DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lisowski et al., U.S. 10,100,612.
Lisowski et al. discloses a method of suspending flow in a well (col. 2, lines 57-66), wherein the well is completed, the method comprising the step of placing a first plug (all darts or plugs described therein; col. 6, line 64 – col. 7, line 2; col. 15, lines 6-19; see also col. 50, lines 7-47) in a production tubular in an upper wellhead section (col. 40, lines 48-57), above a downhole safety valve (1420, 1422; col. 41, lines 28-34), wherein the first plug (fig 1,150a) is: adapted to fit into the production tubular (fig 1, 110; col. 11, lines 16-21) to form a fluid seal (col. 7, lines 37-42) in the production tubular to form a 
Lisowski et al. discloses the well is a producing well (col. 11, lines 16-21).
Lisowski et al. discloses the step of obtaining information on the characteristics of a fluid in the well by use of the instrumentation (col. 9, lines 13-26) for obtaining information of the first plug.
Lisowski et al. discloses the step of obtaining information on the characteristics of a fluid in the well comprises the step of obtaining information on the characteristics of a fluid in a chamber (col. 3, lines 31-40; portions of the central flow bore) of the well below the first plug, and in a chamber of the well above the first plug (col. 9, lines 8-11).
Lisowski et al. discloses setting a second plug (150b) above the first plug (col. 10, line 66 - col. 11, line 15).
Lisowski et al. discloses the second plug is equipped with instrumentation (col. 13, line 56 - col. 14, line 2) for obtaining information by measuring physical characteristics below and above the second plug; and equipped with means for transmitting said obtained information to an operator (col. 9, lines 3-26).
Lisowski et al. discloses obtaining information on the characteristics of a fluid in a chamber (col. 3, lines 31-40; portions of the central flow bore) of the well between the first plug and the second plug and above the second plug by use of the instrumentation for obtaining information of the second plug (col. 13, line 56 - col. 14, line 2).
Lisowski et al. discloses transferring information to and from the first plug and the second plug (col. 14, lines 3-8) from and to an operator (col. 13, lines 63-66).



Lisowski et al. discloses the first plug is the first plug to be set as part of the method of suspending flow in the well (col. 25, line 64 - col. 26, line 17).
Lisowski et al. discloses the plugs forms a plurality of secondary barrier (col. 25, line 64 - col. 26, line 17) containing the well fluids; and a control unit (col. 14, lines 6-11; for modeling purposes) located inside or outside of the tubular adapted to communicate with the plug instrumentation (col. 13, line 64 - col. 14, line 2) and making the information transmitted from the plug available to an operator.
Lisowski et al. discloses transferring information from the plug to or from an operator is by means of acoustic signaling (col. 9, lines 3-8; col. 14, lines 3-6).
Lisowski et al. discloses transferring information from a plug to or from an operator is by means of electromagnetic (col. 9, lines 13-15; wireless transmission or pulse technology) signaling.
Lisowski et al. discloses communication between a control unit (col. 13, line 64 - col. 14, line 10; darts onboard memory and data storage) and a plug is achieved by the control unit (of the dart), or part of a control unit (control unit of the dart) being lowered into the well inside the tubular.
Lisowski et al. discloses the physical characteristics include fluid pressure and fluid temperature (col. 9, lines 3-11).
Lisowski et al. discloses acoustic sensors (col. 9, line 19-22) indicative of a refractive index.
Lisowski et al. discloses the first plug and the second plug are mechanically connected allowing setting or retrieval of both plugs in a single well entry operation (col. 48, lines 46-57).
Lisowski et al. discloses the apparatus (the darts) comprises a middle section (fig 2b, inner passage) of smaller diameter than the (outer diameter of) first plug and the second plug, such that the 
Lisowski et al. discloses the plugs are mechanical tubular plugs (col. 2, lines 59-66).
Lisowski et al. discloses the plugs instrumentation (col. 9, lines 15-18) for receiving a command from an operator and configured to be actuated (col. 13, line 66 - col. 14, line 3) upon receiving a command from the operator (col. 13, lines 9-16; darts are programmed by an operator to be autonomous which constitutes a communication).

Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive.
Applicants argue the prior art discloses use of darts which require a tubing seat and teaches away from use of plugs.
The prior art discloses the use of darts as plugs as noted above. The disclosed darts or plugs are used to perform the claimed method and the apparatus claim does not include limitations precluding the comparison. Applicant’s disclosure sets forth the use of grooves or seats for locating the disclosed “plug”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
15 June 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676